a non-aggrieved party. Therefore we lack jurisdiction to entertain this
                  appeal and we
                             ORDER this appeal DISMISSED.'




                                                              r         J.
                                                   Parraguirre
                                                         •


                                                   Douglas


                                                                                 J.
                                                   Cherry



                  cc: Hon. Scott N. Freeman, District Judge
                       Ferri11 Joseph Volpicelli
                       Attorney General/Carson City
                       Washoe County District Attorney
                       Washoe District Court Clerk




                              1 Although appellant has not been granted permission to file
                  documents in this matter in proper person, see NRAP 46(b), we have
                  received and considered appellant's proper person documents.



SUPREME COURT
        OF
     NEVADA
                                                     2
(0) 1947A    e.